Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, with respect to 35 USC § 112 have been fully considered and are persuasive. 
Applicant’s arguments and amendments with respect to the previously made rejection under 35 USC § 103 have been considered and prosecution has been reopened based on Hoshino JP2015013702A as cited by applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-18, 45 and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 52 and 53 recite “its respective 2N shim coil elements.” It is not clear to what “its” refers. Consider revising “its respective 2N” to “the respective 2N” as the shim coil elements have already been introduced as being associated with the RF coil array elements.
Claims 3-18, 45 and 50-53 are also rejected for their dependence on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15-18, 37, 39, 49, 50, 52, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juchem (Multicoil Shimming of the Mouse Brain as cited by applicant) in view of Vaughan (2008/0129298 as cited by applicant)in further view of Hoshino (JP2005013702A as cited by applicant).
Regarding claim 1, Juchem teaches a Magnetic Resonance Imaging (MRI) system (Abstract), comprising: 
a unified coil array system (coil array of Fig 1) including: 
a radio frequency RF coil element (RF coil of Fig 1), the RF coil element configured to operate operative in an RF mode for at least one of transmit or receive (Page 895 Col 1 Paragraph 1); 
a separate shim coil array (Multi-coils of Fig 1) having a plurality of shim coil elements configured to operate in a direct current (DC) mode with direct current flow (Constant current, Page 895 Col 1 Paragraph 1) in the plurality of shim coil element to generate one or more local BO magnetic fields (Page 900 Col 1 Paragraph 2); 
wherein at least part of the RF coil element and at least part of the separate shim coil array overlap each other (Overlap shown in Fig 1) and are geometrically decoupled from each other via a circuit configuration of the at least one shim coil element (Fig 1 showing separation of multi coil shim elements); 

a DC power supply in communication with the separate shim coil array to supply DC current to the at least one shim coil element of the separate shim coil array (Constant current power amplifiers, Page 895 Col 1 Paragraph 1) 
a shim coil circuit (digital to analog converters and precision shunt resistor) in communication with the separate shim coil array configured to direct the DC power supply to supply the DC current to the at least one shim coil element to generate the one or more local BO magnetic fields (Page 895 Col 1 Paragraph 1); and 
an RF circuit in communication with the RF coil element configured to receive an MR signal from the object for RF receive or transmit RF pulses to the object for RF transmit (radio frequency transmission and reception Page 895 Col 1 Paragraph 1).
While Juchem teaches physically separate RF and shim coils (Fig 1) Juchem does not explicitly teach wherein the RF coil element and the shim coil array are geometrically decoupled from each other via a circuit configuration of the at least one shim coil element.
Vaughan however teaches a similar system (see [0005]) including wherein the arrays (Fig E) are geometrically decoupled from each other via a circuit configuration of the at least one shim coil element (capacitive bridging, and geometric decoupling).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Juchem to include the decoupling of Vaughan in order to reduce mutual inductive coupling as suggested by Vaughan (see [0289]) thereby resulting in more accurate test results. 
Juchem in view of Vaughan does not explicitly teach wherein each of the plurality of RF coil elements in the RF coil array is associated with a respective 2N shim coil elements of the separate shim coil array.

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Juchem in view of Vaughan to include the 2N shim coil elements in order to more accurately correct the static magnetic field inhomogeneous component while reduce losses of the RF coil performance (see [0026 and 0029]).

Regarding claim 3, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1 and Hoshino further teaches wherein a first one of the respective 2N shim coli elements has a magnetic flux of one polarity resulting from undesirable RF currents induced by the respective RF coil element, and a second one of the respective 2N shim coil elements has an opposite polarity induced by the same RF coil element (see [0013] opposite arrangement type of RF and shim coils).

Regarding claim 5, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches a DC source for the shim coils (Constant current power amplifiers, Page 895 Col 1 Paragraph 1), and Hoshino further teaches 2N power supply channels (See Figs 5-7 where 55 individually connects shim coils) wherein the shim control circuit allows for individual adjustment of each current in each of the plurality of shim coil elements (see [0032]) as combined in claim 1. 

Regarding claim 6, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein at least one of the shim coil element is a multiple-turn loop (Page 894 Paragraph 3, 30 turn).

Regarding claim 7, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the RF coil array is one of a receive-only RF coil array, a transmit-only coil array, or a transmit/receive RF coil array (Page 895 Col 1 Paragraph 1)

Regarding claim 8, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the shape of at leaste one of the plurality of shim coil elements and at least one of the plurality of RF coil elements is a closed curve, a polygon, a circular shape (Fig 1), a square shape, a rectangular shape, a diamond shape, or a triangular shape.

Regarding claim 9, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the unified coil array system is one of a head coil (description for Fig 1), a head neck spine coil, a cardiac coil, a body coil, a torso coil, a breast coil, a musculoskeletal coil, a knee coil, a foot/ankle coil, a carotid coil, a wrist coil, a Cervical/Thoracic/Lumbar coil.

Regarding claim 10, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the MRI system images non-tissue material (Fig 2 showing images including bones etc.).

Regarding claim 11, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the MRI scanner is one of a human scanner, an animal scanner (Abstract), a material MR system, or a NMR spectrometer.



Regarding claim 13, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the shim coil circuit is configured to use the generated one or more local BO magnetic fields to perform BO shimming (Page 900 Col 1 Paragraph 2).

Regarding claim 15, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the shim coil circuit is in communication with an MR scanner (Fig 1 description), and wherein the at least one shim coil element in the separate shim coil array comprise at least one loop for direct current from the DC power supply (Page 894 Paragraph 3, 30 turn), wherein the at least one loop includes an inductor (loop formed generates magnetic field from induction).

Regarding claim 16, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1,  and Juchem further teaches wherein the RF coil array is a single transmit and receive RF coil array (radio frequency transmission and reception Page 895 Col 1 Paragraph 1), and wherein the RF circuit is in communication with an MR scanner (Fig 1 description) to cause the RF coil array to transmit and receive while causing the separate shim coil array to shim a main BO field inhomogeneity using the generated one or more local BO magnetic fields from the shim coil array (Page 895 Col 1 Paragraph 1).

Regarding claim 17, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the RF coil element is configured to transmit or receive an RF 

Regarding claim 18, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the separate shim coil array is configured to generate the one or more local BO magnetic fields to provide a uniform BO magnetic field across the target object (abstract, Homogenization).

Regarding claim 37 Juchem teaches a method of operating a Magnetic Resonance (MR) system (abstract, Fig 1), comprising: 
providing at least one shim coil array with a shim coil element (Multi-Coils Fig 1), the shim coil element having an associated circuit with a direct current (DC) current path (Constant current, Page 895 Col 1 Paragraph 1) comprising at least one loop (Page 894 Paragraph 3, 30 turn); 
operating a radio frequency RF coil element (Fig 1 RF Coil) in at least one of an RF transmit or receive mode (radio frequency transmission and reception Page 895 Col 1 Paragraph 1), wherein at least part of the RF coil element and the at least one shim coil array overlap each other (Fig 1); 
flowing DC current through the DC current paths of the shim coil element of the at least one shim coil array concurrently with the transmit or receive mode of the RF coil element (Page 895 Col 1 Paragraph 1); and 
generating one or more local BO magnetic fields in response to the flow of the DC current through the DC current paths of the shim coil element (Page 900 Col 1 Paragraph 2).

Vaughan however teaches a similar method (see [0005]) including wherein the arrays (Fig E) are geometrically decoupled from each other via a circuit configuration of the at least one shim coil element (capacitive bridging, and geometric decoupling).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Juchem to include the decoupling of Vaughan in order to reduce mutual inductive coupling as suggested by Vaughan (see [0289]) thereby resulting in more accurate test results. 
Juchem in view of Vaughan does not explicitly teach wherein each of the plurality of RF coil elements in the RF coil array is associated with a respective 2N shim coil elements of the separate shim coil array.
Hoshino however teaches a similar MRI method (Fig 2) including wherein each of the plurality of RF coil elements (6a and 6b) in the RF coil array is associated with a respective 2N shim coil (array of elements 91-94) elements of the separate shim coil array (see [0029] where there are 4 shim coils for 2 RF coils).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Juchem in view of Vaughan to include the 2N shim coil elements of Hoshino in order to more accurately correct the static magnetic field inhomogeneous component while reduce losses of the RF coil performance (see Hoshino [0026 and 0029]).

Regarding claim 39, Juchem in view of Vaughan in view of Hoshino teaches the method of claim 37, and Vaughan further teaches a mutual inductance between each of the plurality of RF coil elements 

Regarding claim 49, Juchem in view of Vaughan in view of Hoshino the method of claim 37, and Juchem further teaches wherein the generated one or more local BO magnet fields are used to shim an imaging space of a magnet of the MR system (Page 895 Col 1 Pagagraph 1).

Regarding claim 50, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the generated one or more local BO magnetic fields are configured to be used for BO shimming (Page 900 Col 1 Paragraph 2).

Regarding claim 52, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein a distance between one of the plurality of RF coil element and its associated 2N shim coil elements is minimized, and wherein (i) the distance between the one of the plurality of RF coil element and its associated 2N shim coil elementsis approximately zero such that least a portion of the RF coil element and at least a portion of the separate shim coil array are physically touching, (ii) the distance between the RF coil element and the separate shim coil array is between about 0 millimeters and about 10 millimeters (Fig 1), (iii) wherein the RF coil element and the separate shim coil array are positioned in the same layer of a mechanical holding structure of the system, or (iv) the distance between the RF coil element and the separate shim coil array is between about 0 millimeters and about 300 millimeters (Fig 1).

Regarding claim 53, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein a ratio of (i) an overlap distance between at least one of the  .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juchem in view of Vaughan in view of Hoshino in further view of Witschey (2012/0249137).
Regarding claim 14, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the shim coil circuit is configured to control DC current in the at least one coil element of the separate shim coil array (Page 895 Col 1 Paragraph 1) but does not explicitly teach measuring the generated one or more local BO magnetic fields.
Witschey however teaches a similar system (Fig 3) including the measuring of B0 magnetic fields (see [0015]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Juchem in view of Vaughan in view of Hoshino to include the B0 measurement in order to more accurately further adjust the B0 field resulting in more accurate imaging. 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juchem in view of Vaughan in view of Hoshino in further view of Tsuda (2011/0037467).
Regarding claim 38, Juchem in view of Vaughan in view of Hoshino teaches the method of claim 37, but does not explicitly teach wherein the total magnetic flux from the at least one shim coil array is minimized.
Tsuda however teaches a similar method (Fig 1) including minimizing magnetic flux between coils (see [0037]).
.

Claims 41 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juchem (Multicoil Shimming of the Mouse Brain as cited by applicant) in view of Vaughan.
Regarding claim 41, Juchem teaches a unified coil array assembly for a Magnetic Resonance Imaging (MRI) system (Fig 1 and abstract), comprising: 
a radio frequency RF coil (Fig 1 RF Coil); 
at least one shim coil array (Fig 1, Multi-coils) with a plurality of shim coil elements (shown in Fig 1), each of the plurality of shim coil elements being physically separated from the RF coil (shown in Fig 1), wherein each of the plurality of coil elements includes a DC current loop (Constant current, Page 895 Col 1 Paragraph 1) having a DC power supply connection with positive and negative terminals (current power amplifiers, Page 895 Col 1 Paragraph 1) and wherein, DC current flows and circulates in the DC current loop to generate one or more local B0 magnetic fields (Page 900 Col 1 Paragraph 2); and 
wherein the unified coil array assembly is configured to simultaneously provide an RF mode for at least one of transmit or receive (radio frequency transmission and reception Page 895 Col 1 Paragraph 1) and a direct current mode to generate the one or more local B0 magnetic fields (Page 900 Col 1 Paragraph 2).
Juchem does not explicitly teach wherein each of the plurality of RF coil elements in the RF coil array is associated with a respective 2N shim coil elements of the separate shim coil array.
Hoshino however teaches a similar MRI assembly (Fig 2) including wherein each of the plurality of RF coil elements (6a and 6b) in the RF coil array is associated with a respective 2N shim coil (array of 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Juchem to include the 2N shim coil elements of Hoshino in order to more accurately correct the static magnetic field inhomogeneous component while reduce losses of the RF coil performance (see Hoshino [0026 and 0029]).

Regarding claim 48, Juchem in view of Hoshino teaches the unified coil array assembly of claim 41, and Juchem further teaches wherein the generated one or more local BO magnetic fields are configured to be used for BO shimming (Page 900 Col 1 Paragraph 2).

Claims 42, 43 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juchem in view of Vaughan in view of Hoshino in further view of Han (2014/0002084 as cited by applicant).
Regarding claim 42, Juchem in view of Vaughan in view of Hoshino teaches the unified coil array assembly of claim 41, but does not explicitly teach wherein each of the plurality of coil elements include an RF choke.
Han however teaches a similar assembly, including an RF choke (40).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Juchem in view of Vaughan to include the RF choke in order to prevent RF power from leaking into the DC loop as suggested by Han (Fig 31). 

Regarding claim 43 Juchem in view of Vaughan teaches the unified coil array assembly of claim 41, but does not explicitly teach wherein a first RF choke is wired in series between the positive terminal 
Han however teaches a similar assembly (Fig 4) including a first RF choke (40) is wired in series between the positive terminal and the DC current loop (Fig 4 connected do DC power supply) and a second RF choke (40) is wired in series between the negative terminal and the DC current loop (Fig 4 connected to DC power supply).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Juchem in view of Vaughan to include the RF choke in order to prevent RF power from leaking into the DC loop as suggested by Han (Fig 31). 

Regarding claim 51, Juchem in view of Vaughan in view of Hoshino teaches the system of claim 1, and Juchem further teaches wherein the at least one shim coil element includes at least one circuit component having a resonant frequency that is generally equal to a Larmor frequency of the MRI system or within 10% of the Larmor frequency of the MRI system (abstract), but does not explicitly teach the at least one circuit component including an inductor in parallel with a capacitor.
Han however teaches a similar system (Fig 4) including use of an inductor in parallel with a capacitor (LC circuit 26).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the system of Juchem in view of Vaughan in view of Hoshino to include the LC circuit of Han in order to more accurately tune the coils to the array for imaging.

Claims 4 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juchem in view of Vaughan in view of Hoshino in further view of Hocht (2015/0061676).

Hocht however teaches a similar system (Fig 1) including at least two of the shim coil elements (At1-At3) are sequentially connected through a pair of DC blocking capacitors (pairs shown in Fig 1 see [0032]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date do modify the system of Juchem in view of Vaughan in view of Hoshino to include the blocking capacitors of Hocht in order to prevent signals passing between elements resulting in more accurate shimming.

Regarding claims 45 and 46, Juchem in view of Vaughan in view of Hoshino teaches the system and method of claims 1 and 46  including the 2N shim coil elements taught by Hoshino but does not explicitly teach wherein the RF coil element and the separate shim coil array share at least one physical conductor.
Regarding claim 47, Juchem in view of Vaughan does not explicitly teach wherein at least one of the plurality of coil elements has a first segment shared with the RF coil and a second segment not shared with the RF coil.
Hocht however teaches a similar system and method (Fig 3) including wherein the RF coil and the separate shim coil share at least one physical conductor (AT1-3 shown in Fig 1) and a second segment not shared with the RF coil (different configurations see [0028-0029])


Conclusion
The following relevant art was found based on the updated search:
Jenkins (2010/0317961) teaches when the diode U1 is open, the tracking coil data can be transmitted to the MR Scanner receiver channel 10ch. The C1 and C2 capacitors are large DC blocking capacitors. C4 is optional but can allow for fine tuning (typically between about 2-12 picofarads) to account for variability (tolerance) in components. It is contemplated that other tuning circuits and/or tracking signal stabilizer configurations can be used. The tuning circuit 83 can reside in the intrabody device 80 (such as in a handle or external portion), in a connector that connects the coil 82c to the respective MRI scanner channel 10ch, in the Scanner 10S, in an interface box 86 (FIG. 2), a patch panel 250 and/or the circuit 83 can be distributed among two or more of these or other components.
Dahnke (2010/0002926) teaches the auxiliary magnetic field is generated by so-called shim coils whose shapes and current paths enable an effective compensation of inhomogeneities of the field generated by the main magnet. The process of correcting the static magnetic field B.sub.0 by passing the appropriate shim currents through the shim coils is usually referred to as shimming. The shim current values determining the shim currents passed through each shim coil are usually determined once during a preparation phase. Consequently, local magnetic field gradients induced, e.g., by dynamically changing susceptibility effects (patient motion) can not be compensated for by conventional shimming strategies. It is an insight of the invention that the gradient map obtained by the technique described herein before can advantageously be used to determine optimal shim current values for a region of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867